Citation Nr: 1548834	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2. Whether new and material evidence has been received to reopen a claim for service connection for a neck disability.

3. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a back disability.

5. Entitlement to service connection for a neck disability.

6. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The appellant served with the Texas National Guard and New Jersey National Guard and had a period of active duty for training (ACDUTRA) from April 1974 to August 1974.  He did not serve on active duty at any time.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2015, the Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for a back disability, a neck disability, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A November 2008 rating decision denied the claims of entitlement to service connection for a back disability, a neck disability, and PTSD, and the appellant did not perfect his appeal. 

 2. Evidence received since November 2008 decision is new, relates to unestablished facts necessary to grant the claims, and raises a reasonable possibility of substantiating the appellant's claims of entitlement to service connection for a back disability, a neck disability, and PTSD. 


CONCLUSIONS OF LAW

1.  The November 2008 decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
 2. New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, and the claim is reopened. 38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability, and the claim is reopened. 38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the appellant's claim to reopen a previously denied claim for service connection a back disability, a neck disability, and PTSD. Therefore, no discussion of VA's duty to notify or assist is necessary with respect to those issues.

A November 2008 rating decision Board decision denied claims of entitlement to service connection for a back disability and a neck disability on the basis that there was no current diagnosis or connection to service.  The claim for service connection for PTSD was denied because there was no verified in-service stressor.  The appellant filed a timely notice of disagreement, and a statement of the case (SOC) was issued in November 2009.  However, the appellant did not file a substantive appeal until May 2009, over a year after the original denial and more than two months after the SOC.  Consequently, the November 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record in November 2008 consisted of the appellant's service treatment and personnel records, post-service mental health treatment evidence, and lay statements.  Since that time, the appellant has submitted additional treatment evidence which reflects diagnoses of back and neck disabilities.  In addition, there is a July 2009 private mental health treatment note that indicates that the appellant's psychiatric disability, diagnosed as paranoid schizophrenia, began at the time he was leaving military service.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled; thus, this evidence is relevant to the PTSD claim. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  All of this evidence is new in that it was not of record in November 2008, and it is material in that it addresses the unestablished facts of current disabilities of the back and neck and relationship between the appellant's military service and his acquired psychiatric disorder.  Thus, the evidence raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claims of entitlement to service connection for a back disability, a neck disability, and PTSD has been received, and the claims to this extent only, are granted.


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened, and to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for a neck disability is reopened, and to that extent, the appeal is granted.
New and material evidence having been received, the claim for service connection for PTSD is reopened, and to that extent, the appeal is granted.


REMAND

At the August 2015 Board hearing, the appellant testified to having received private inpatient treatment for his acquired psychiatric disorder at JPS Hospital, the Springs in Houston, and Millwood in Arlington, Texas.  Treatment notes from JPS Hospital are in the claims file, but it does not appear that records from either Springs or Millwood are of record. Therefore, the appellant should be asked to authorize release of these treatment notes, and any other relevant private treatment records, to VA or to submit them to VA directly.

In addition, the appellant has not been provided a VA examination to assess the nature and etiology of his acquired psychiatric disorder.  As discussed, the appellant has claimed entitlement to service connection for PTSD, but his treatment notes reflect other psychiatric diagnoses, as well as suggest that the appellant's symptoms manifested when he was leaving military service.  Therefore, he should be afforded a VA examination to assess the nature and etiology of his acquired psychiatric disorder.     

With regard to the appellant's neck disability, he has also not been afforded a VA examination to assess the etiology of his disability.  He contends that he injured his neck in the same fall from a tank that he contends caused his back disability.  The appellant is competent to describe injuries he sustained and symptoms experienced in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, his statements as to having experienced a neck injury are sufficient evidence of an in-service event to warrant scheduling a VA examination.  

Finally, the appellant was afforded a VA examination in March 2011 to assess the etiology of his back disability, but the Board finds the opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the examiner stated multiple times that there was no evidence demonstrating chronicity of the disability during service or at discharge.  However, the appellant has offered subjective complaints of experiencing pain and other symptoms since the injury.  Therefore, the Board determines that another examination to assess the etiology of the appellant's back disability should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant identify and authorize release of all relevant private treatment notes not already of record, including records from Springs in Houston and Millwood in Arlington, Texas, as identified at his hearing.  The appellant may also submit these treatment notes to VA directly.

The AOJ must make two attempts to obtain private treatment records unless the first attempt demonstrates that further attempts would be futile. If the records are not obtained, the RO must (1) inform the appellant of the records that were not obtained (2) tell the appellant what steps were taken to obtain them, and (3) tell the appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.

2. Schedule the appellant for a VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disability.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record, the examiner should respond to the following: 

Identify all diagnoses appropriate to the appellant's psychiatric symptoms. 
If the examiner determines that a diagnosis of PTSD is appropriate, he or she should identify the specific stressor events that support the diagnosis.  

Is it at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.
 
3. Schedule the appellant for a VA examination to assess the etiology of his neck disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the appellant, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the appellant's neck disability is a result of his in-service fall from a tank or is otherwise a result of his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.  In forming the opinion, the examiner must consider the appellant's descriptions of his in-service injury and his subsequent chronic pain and other symptoms.

4. Schedule the appellant for another VA examination to assess the etiology of his back disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the appellant, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the appellant's back disability is a result of his in-service fall from a tank or is otherwise a result of his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.  In forming the opinion, the examiner must consider the appellant's descriptions of his in-service injury and his subsequent chronic pain and other symptoms.

3. Notify the appellant that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).
 
 4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the appellant and his representative and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


